Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7 have been considered but are moot in view of new grounds of rejection, necessitated by applicant’s amendments, filed on 11/4/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the FPC which is electrically connected to the sensor, after the fourth step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks proper antecedent basis because claim 1, last line, identifies that the FPC is connected to the electrode of the fist transistor.  For examination purposes, the limitation has been interpreted as -- the FPC which is electrically connected to the electrode of the first transistor, after the fourth step --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0133182 A1 to Saito et al., hereinafter referred to as Saito, in view of US 7,133,096 B2 to Kabe et al., hereinafter referred to as Kabe, and further in view of US 2007/0126955 A1 to Hosoya, hereinafter referred to as Hosoya.
Regarding claim 1, Saito teaches a method for manufacturing a display device (display devices shown in figs. 13a-13f) comprising a first step of stacking a separation layer (501 fig. 7a-7d), a layer to be separated (502 figs. 7a-7d) and a sensor layer (Paras. 0183, 0190 teach the layer to be separated comprises a sensor portion.  Para. 0190 also teaches the layer to be separated being comprised of a transistor and interlayer insulation.  Furthermore, paras. 0023, 0105, 0180, and figs. 4-6e teach the sensor portion being provided with a transistor.  The transistor acts as the sensor.  See 411 fig. 6e.  In addition para. 0126 teaches the interlayer insulation being a stacked layer comprised of multiple layers.  The lowest interlayer insulation film of the multiple layers therefore acts as the actual layer to be separated.  See fig. 6e labeled below.) in this order over a support substrate (500 figs. 7a-7d), a second step of separating a stacked body including the layer to be separated (502 figs. 7a-7d) and the sensor layer (The portion of the layer to be separated that has the sensing portion. para. 0190; See labeled portion of fig. 6e below.) from the support substrate (500 figs. 7a-7d), the separating is caused at an interface between the separation layer and the layer to be separate (see fig. 7b), a fourth step of providing the stacked body over in contact with a second surface of a first substrate (505 figs. 7c-7d), with a first bonding layer (506 figs. 7c-7d) interposed between the stacked body and the second surface of the first substrate (see figs. 7c-7d).   Saito also teaches the sensor layer being mounted on a liquid crystal display (para. 0207).  

    PNG
    media_image1.png
    471
    912
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    731
    media_image2.png
    Greyscale

However, Saito does not explicitly teach the third step of sealing a display element between a first surface of a first substrate and a second substrate with a sealant, and the second surface of the first substrate which is opposite to a first surface of the first substrate being provided with color filter, or the fifth step of providing a first transistor and a second transistor over the second substrate.
It is well known and routine in the art of liquid crystal displays to have a color filter substrate (first substrate) and a TFT substrate (second substrate) having a liquid crystal layer sealed therebetween forming a display element, wherein the color filter is located on a side of the color filter substrate facing the TFT substrate such that color filters are located between the color filter substrate and the TFT substrate. 
Kabe teaches a liquid crystal display device (title) having a first substrate (substrate B, 11b fig. 4) and a second substrate (substrate A, 11a fig. 4), wherein the 

    PNG
    media_image3.png
    644
    836
    media_image3.png
    Greyscale

Kabe also teaches that the liquid crystal display includes the fifth step of providing a first and second transistor (Kabe: 19, TFT fig. 4; col. 6 lines 38-52; Fig. 4 show a first, a second and third transistor being located above the second substrate A.) over the second substrate (substrate a, 11a fig. 4). See fig. 4, labeled below.

    PNG
    media_image4.png
    519
    792
    media_image4.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of manufacturing a liquid crystal display device of Saito by attaching the stacked body in contact with the second surface of the first substrate of the liquid crystal display taught by Kabe in order to allow one to measure the amount of UV radiation the display is exposed to.  It should be noted that at the time of applying the sensor layer of Saito to the first substrate (the second surface of the color filter substrate) of the LCD display described by Kabe, the first and second substrates of the LCD of Kabe have already been attached to one another by a sealant.
However, Saito as modified by Kabe does not teach wherein an electrode of the first transistor extends beyond an end portion of the first substrate, and wherein the electrode is electrically connected to an FPC (flexible printed circuit).
 	Hosoya teaches a display device and a method for manufacturing the display device (abstract) and further teaches providing a first transistor (figs. 26 and 34; labeled in fig. 26 below) and a second transistor (figs. 26 and 34; labeled in fig. 26 below) over 

    PNG
    media_image5.png
    422
    699
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a display device of Saito with the a transistor electrode connection of Hosoya such that an
electrode of the first transistor extends beyond an end portion of the first substrate, and wherein the electrode is electrically connected to an FPC (flexible printed circuit) in order to supply power from and external power source and other signals for running the display.
Regarding claim 5, Saito teaches the separation layer (501 figs. 7a-7d) being a metal layer (paras. 0186, 0187).
, Saito teaches the layer to be separated (502 figs. 7a-7d) being an oxide layer (paras. 0190, 0116).
Regarding claim 7, Saito in view of Kabe, Kabe teaches a liquid crystal display device having a first substrate and teaches that the first substrate (Kabe: substrate B, 11b fig. 4) provided with a spacer (Kabe: 20 fig. 4), an electrode (Kabe: 16b fig. 4) of a liquid crystal element, and an overcoat (Kabe: 15b fig. 4, col. 5 lines 40-65).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US 2011/0133182 A1 to Saito et al., US 7,133,096 B2 to Kabe et al., and US 2007/0126955 A1 to Hosoya, as applied to claim 1 above, and further in view of US 2012/0182697 A1 to Nagaoka et al., hereinafter referred to as Nagaoka.
Regarding claims 4, Saito as modified above teaches all the limitation of the invention of claim 1 above, except for pressure bonding the FPC to which is electrically connected to the electrode of the first transistor, after the fourth step.
Nagaoka teaches that it was known to pressure bond FPC’s by using anisotropic conductive film (para. 0103).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method the method of manufacturing a liquid crystal display device of Saito as modified so to include a step of pressure bonding
the FPC as suggested by Nagaoka in order to make strong physical and electrical bonds between the FPC and the electrode of the first transistor.
Allowable Subject Matter
Claims 3, 8, 10-14, and 21-27 are allowed.
3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art does not disclose nor teach, “A method for manufacturing a display device comprising: … a step of providing a polarizing plate over the sensor layer with a second bonding layer interposed between the polarizing plate and the sensor layer, after the fourth step, wherein a first electrode of the sensor layer extends beyond the first substrate, and wherein the second transistor is electrically connected to the display element overlapping the first electrode and a second electrode of the sensor layer,” in combination with the remaining limitations of the claim.
Regarding claim 8, the prior art does not disclose nor teach, “A method for manufacturing a display device comprising: … providing the stacked body in contact with a second surface of the first substrate which is opposite to the first surface, with a first bonding layer interposed between the stacked body and the second surface after the sealing step, wherein a first electrode of the sensor layer extends beyond the first substrate, and providing a polarizing plate over the sensor layer with a second bonding layer interposed therebetween, after the step of providing the stacked body in contact with the second surface of the first substrate, wherein the sealant overlaps with end portions of the second bonding layer and the polarizing plate,” in combination with the remaining limitation of the claims.  Therefore, independent claim 8 is allowed.
Claims 10-14 are allowed due their dependence upon claim 8.

Claims 22-27 are allowed due to their dependence upon claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871